Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered. Claims 1, 9 and 15 are amended. Claims 1-20 are pending. 
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for virtual private access control in a cloud computing environment. 

The examiner finds applicant’s claim amendment(s) for independent claims 1, 9 and 15 submitted on 6/13/2022, to be patentable over the cited prior art of record. The examiner agrees with applicant’s remarks submitted on 6/13/2022, that neither of the cited reference(s) of record, alone or in combination, discloses applicant’s newly amended claim feature(s) of, “… wherein the lightweight connector is configured to dial out to create the connection to the cloud system.…”, in conjunction with the other claim limitation element(s) of applicant’s independent claims, such as but not limited to, “in response to determining that the user device is not permitted to access the application, notifying the user device the application does not exist, wherein the user device is prevented from ascertaining an existence of applications that the user device is not permitted to access” and “in response to determining that the user device is permitted to access the application, stitching together a connection between the cloud system and the user device and a connection between the cloud system and the application via a lightweight connector to provide access to the application as a service.”. Therefore, the examiner notes for the record that applicant’s claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Claim Rejections - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendment(s) submitted on 6/13/2022.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497